18-2092
    Dong v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A205 050 371
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of June, two thousand twenty.

    PRESENT:
             DEBRA ANN LIVINGSTON,
             JOSEPH F. BIANCO,
             WILLIAM J. NARDINI,
                  Circuit Judges.
    _____________________________________

    YULING DONG,
             Petitioner,

                   v.                                            18-2092
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Thomas V. Massucci, Esq., New
                                      York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant Attorney
                                      General; Derek C. Julius,
                                      Assistant Director; Zoe J. Heller,
                                      Senior Litigation Counsel, Office
                                      of Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yuling Dong, a native and citizen of the

People’s Republic of China, seeks review of a July 12, 2018

decision of the BIA affirming an August 8, 2017 decision of

the IJ denying her application for asylum, withholding of

removal, and Convention Against Torture (“CAT”) relief.   In

re Yuling Dong, No. A 205 050 371 (B.I.A. July 12, 2018),

aff'g No. A 205 050 371 (Immig. Ct. N.Y. City Aug. 8, 2017).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.   See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005);

Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    We

review corroboration determinations for substantial evidence.

See Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).

    An IJ may require an asylum applicant to provide evidence

that corroborates otherwise credible testimony in order to


                             2
meet the applicant’s burden of proof for asylum.                    8 U.S.C.

§ 1158(b)(1)(B)(ii).            “[A] failure       to    corroborate     can

suffice, without more, to support a finding that an alien has

not met his burden of proof.”               Chuilu Liu, 575 F.3d at 198

n.5; see also In re L-A-C-, 26 I. & N. Dec. 516, 520-21

(B.I.A. 2015).        When an IJ determines that corroborating

evidence    is    necessary,     the       applicant    must   provide   the

evidence “unless the applicant does not have the evidence and

cannot     reasonably     obtain       the      evidence.”          8 U.S.C.

§ 1158(b)(1)(B)(ii).       While the agency must identify what

reasonably-available evidence should have been provided and

must assess the applicant’s explanations for any missing

evidence,    it      is   the     applicant’s burden           to    provide

the evidence or an adequate explanation for any failure to

obtain it.       Chuilu Liu, 575 F.3d at 198-99.           We may reverse

the agency’s corroboration decision only if “a reasonable

trier of fact is compelled to conclude that such corroborating

evidence is unavailable.”          8 U.S.C. § 1252(b)(4); Yan Juan

Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011).

    Dong failed to provide corroborating evidence that she

was forced to have an abortion.                  The agency reasonably


                                       3
determined that she could have provided letters from her

parents because Dong testified that they knew about the

abortion.     When asked by the IJ why she had not provided

letters,    Dong     did   not   allege    that     the     letters   were

unavailable, but only that she did not know they were needed.

Dong’s explanation does not compel the conclusion that such

evidence was unavailable.        See 8 U.S.C. §§ 1158(b)(1)(B)(ii),

1252(b)(4).        Similarly,    Dong   testified    that    her   brother

helped her search for evidence, but she failed to corroborate

this allegation, or that her brother was unable to locate

medical evidence or a receipt, with a letter from him.                 See

Chuilu Liu, 575 F.3d at 198–99 (holding that it is the

applicant’s burden to provide corroborating evidence or an

adequate explanation for any failure to obtain the evidence).

    The agency also reasonably determined that Dong could

have provided corroborating medical records.              Dong testified

that she went to the hospital to confirm her pregnancy, that

she received a booklet recording her visits to the hospital,

and that she received a receipt following the abortion.

Although she testified that her brother was unable to find

these documents, as discussed above, she did not provide a


                                    4
letter from him to confirm that fact.             Dong also conceded

that she did not ask her brother to try to obtain records

from the hospital.         Although Dong argues that the agency

should have asked her why she did not ask her brother to

obtain    the   records,    it    was   Dong’s   burden   to   provide

corroborating evidence or an adequate explanation for her

failure to obtain the records.          See Chuilu Liu, 575 F.3d at

198–99.

    Lastly, the agency reasonably relied on Dong’s lack of

country-conditions     evidence.           The     country-conditions

evidence on China reflects that enforcement of the coercive

family planning policy is inconsistent and more relaxed in

some areas than others.          See Jian Hui Shao v. Mukasey, 546

F.3d 138, 160–61, 165 (2d Cir. 2008).            Dong did not provide

any country-conditions evidence, much less evidence of how

the policies were enforced in her home province of Shandong.

See Chuilu Liu, 575 F.3d at 198–99.

    Dong’s failure to corroborate her forced abortion is

dispositive of asylum, withholding of removal, and CAT relief

because all three forms of relief were based on the same

factual predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–


                                    5
57 (2d Cir. 2006).

    We have considered all of Dong’s remaining arguments and

find them to be without merit.   For the foregoing reasons,

the petition for review is DENIED.   All pending motions and

applications are DENIED and stays VACATED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             6